Citation Nr: 1127262	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating prior to November 1, 2010, and in excess of 10 percent since November 1, 2010, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was later transferred to the RO in Boston, Massachusetts.

In June 2008 and March 2010, the Board remanded the appeal for further development.

In a November 2010 rating decision, the RO increased the rating for bilateral hearing loss to 10 percent effective November 1, 2010.  As such, the Board has characterized the issue as stated on the title page.  Further, as this increase does not represent the maximum rating available, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  An April 12, 2005, VA audiological examination revealed no more than level IV hearing in the left ear and level II hearing in the right ear.

2.  An October 24, 2009, VA audiological examination revealed no more than level II hearing in the left ear and level III hearing in the right ear.

3.  A November 1, 2010, VA audiological examination revealed no more than level III hearing in the left ear and level III hearing in the right ear.






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to November 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since November 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the September 2005 adverse determination on appeal.  However, fully compliant notice was later issued in an August 2007 communication, and the claim was thereafter readjudicated in December 2009.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the June 2008 remand, the Board, in part, requested that the RO attempt to obtain QTC records from April 2006 and schedule the Veteran for a VA audiometric examination.  In a June 2008 letter, the RO asked the Veteran to complete an authorization and consent form for the above provider to allow VA to request the records.  The RO then afforded him an examination in October 2009.  The Veteran did not submit a completed form.  In this regard, VA's duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence, such as providing an authorization and consent form.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Accordingly, the Board finds that no further duty to assist in obtaining such records is needed, in compliance with the June 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999). There was otherwise substantial compliance with the remainder of the remand instructions.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran is seeking an increased rating for his bilateral hearing loss.  He filed his claim in December 2004.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2010).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's bilateral hearing loss during either period on appeal.  

An April 12, 2005, VA audiological examination report reflects complaints of constant bilateral loud tinnitus in both ears.  Audiometric testing revealed hearing threshold levels in decibels of 20, 40, 50, 60, and 85 in the left ear and 30, 40, 50, 55, and 80 in the right at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 58.75 in the left ear and 56.25 in the right.  Maryland CNC speech recognition score was 80 percent in the left and 88 percent in the right.  

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level IV hearing in the left ear and level II hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

While the above VA examiner failed to address the functional effects of the Veteran's hearing loss disability, the Board notes that other evidence of record, to include statements from the Veteran and additional VA examination reports as discussed below, adequately address the issue.  Therefore, while the April 2005 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321(b) (2010).

An October 24, 2009, VA audiological examination report reflects complaints of increased difficulty hearing conversational speech.  Audiometric testing revealed that the hearing threshold levels in decibels were 35, 45, 55, 65, and 85 in the left ear and 25, 40, 50, 70, and 85 in the right at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 62.5 in the left ear and 61.25 in the right.  Maryland CNC speech recognition score was 92 percent in the left and 86 percent in the right.  The examiner indicated that the Veteran's disability would have significant effects on occupation, namely, hearing difficulty.  The examiner commented that the Veteran would have significant difficulty hearing in background noise and difficulty hearing conversational speech without amplification.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level II hearing in the left ear and level III hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

In correspondence received in December 2009, the Veteran stated that his hearing loss had worsened since the last VA examination.

A November 1, 2010, VA audiological examination report reflects complaints of increased difficulty hearing.  Audiometric testing revealed that the hearing threshold levels in decibels were 40, 45, 55, 65, and 85 in the left ear and 35, 45, 55, 65, and 85 in the right at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Pure tone average was 62.5 bilaterally.  Maryland CNC speech recognition score was 90 percent in the left and 84 percent in the right.  The examiner indicated that the Veteran's disability would have significant effects on occupation, namely, hearing difficulty.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level III hearing in the left ear and level III hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

Here, the Board observes that the RO used the incorrect values for the percent of speech discrimination in granting the 10 percent rating in the November 2010 supplemental statement of the case.  The RO used the values for the description of speech recognition performance, which were 80 percent in each ear.  As such, the grant of the 10 percent rating was erroneous.  However, the propriety of that rating is not an appellate issue and thus the instant decision in no way disturbs that rating assignment.  However, as indicated, the record does not support an evaluation in excess of that amount.  In this regard, the Board notes that the record does not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an increased rating for bilateral hearing loss is not warranted at any time during the rating period.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A compensable rating prior to November 1, 2010, and in excess of 10 percent since November 1, 2010, for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


